DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 3-10, 12-23, 25-27, and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 4,545,416, newly cited) and further in view of Binder (DE 102008049313, of record) and Pan (US 8,871,871, of record).  	
Itoh is directed to a rubber composition designed for tire components including steel cords, such as the belt and the carcass (Column 2, Lines 10-28).  More particularly, all of the inventive compositions comprise 90 phr of natural rubber, 10 phr of synthetic polyisoprene rubber, and 50 phr of carbon black (Tables 1 and 2).  In such an instance, natural rubber corresponds with the claimed diene elastomer Ed and synthetic polyisoprene rubber corresponds with the claimed diene polymer.  Itoh, however, fails to specifically teach a polyisoprene rubber that is functionalized.      
In any event, the general disclosure of at least diene based elastomer would have been well recognized as encompassing functionalized and non-functionalized diene elastomers.  Binder (Paragraphs 18 and 19) and Pan (Abstract, Column 2, Lines 8-46, and Columns 14 and 15) evidence the conventional inclusion of functionalized elastomers when forming tire compositions, including those having applicability in cord reinforced tire components, with Pan either of the diene based elastomers contained in the rubber composition of Itoh for the benefits detailed above.  The claims are satisfied when the synthetic polyisoprene is functionalized.          
With specific respect to the claimed type of functionalization, Pan teaches the inclusion of diene-based rubbers that include hydroxyl group-containing aryl functionalities, wherein said hydroxyl moieties are adjacent one another (Abstract and Columns 14 and 15).  
With respect to claims 3-8, metallic cords used in the tire industry are conventionally plated with brass, bronze, or zinc, for example, to provide improved adhesion with rubber.  It is well known, though, that plated cords and non-plated cords are commonly used in cord reinforced tire components.
Regarding claim 9, carbon steel and stainless steel represent the conventional type of steel used in cord reinforced tire components.
As to claim 10, cord diameters are commonly greater than 1 mm. Also, a carcass layers and belt layers have actual cord lengths significantly longer than 1 mm.	
With respect to claims 13 and 14, Pan teaches the inclusion of at least one functionalizing unit and said unit includes at least one hydroxyl moiety (Abstract and Column 2, Lines 47+).
Regarding claim 15, the claimed unit is disclosed in Column 15, Lines 10-20.
With respect to claims 16-19, Pan teaches the claimed arrangements (Column 5, Lines 40-51).

	Regarding claims 21 and 23, Column 5, Lines 62+ discloses the claimed materials.
	With respect to claim 22, Pan suggests a wide range of molecular weights that appears to overlap that required by the claimed invention (Column 11, Lines 15+).
	As to claim 23, Binder and Pan recognize the common use of functionalized, diene-based elastomers and as detailed above, the rubber composition of Itoh comprises polyisoprene.
	Regarding claims 25 and 26, the rubber composition of Itoh comprises 90 phr of natural rubber and such is well recognized as being a polyisoprene with more than 90% mass of 1,4 cis bond.
	With respect to claim 27, natural rubber and synthetic polyisoprene consistent the sole elastomeric components of the disclosed rubber composition.
	As to claim 29, the synthetic polyisoprene is included at a loading of 10 phr (would be functionalized in view of Pan and Binder).
	Regarding claims 30-32, the exemplary compositions of Itoh include 50 phr of carbon black (Tables 1 and 2).
	With respect to claim 33, the rubber composition of Binder includes an accelerator and sulfur (Tables 1 and 2).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-10, 12-23, 25-27, and 29-35 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 11, 2022